Citation Nr: 1021866	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of a phalangectomy to the fourth toe of 
the right foot. 

2.  Entitlement to a disability rating greater than 20 
percent for residuals of an avulsion fracture of the lateral 
malleolus of the left ankle with arthritis. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel








INTRODUCTION

The Veteran had active military service from August 1950 to 
August 1954 and from November 1954 to December 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that additional evidence was received 
following the issuance of the last Supplemental Statement of 
the Case.  However, in January 2010, the Veteran specifically 
indicated that he wished the Board to continue in the 
adjudication of his claims.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a phalangectomy to the fourth 
toe of the right foot is productive of no more than 
"moderately severe" impairment due to functional loss from 
pain, aching, tenderness, abnormal wait bearing, altered 
gait, an often painful callus on the 4th right toe, very 
limited motion of the 4th right toe, a slight deformity due 
to the partial amputation, numbness, difficulty walking, and 
the requirement for creams and other medications to treat the 
disability.  

2.  The Veteran's residuals of an avulsion fracture of the 
lateral malleolus of the left ankle with arthritis presents 
"marked" limitation of motion when considering pain and 
other functional loss, as well as only "mild" or "early" 
ankylosis. 




CONCLUSIONS OF LAW

1.  The criteria are met for a disability rating of 20 
percent, but no higher, for the Veteran's residuals of a 
phalangectomy to the fourth toe of the right foot.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1-4.7, 4.20, 4.40, 
4.45, 4.63, 4.71a, Diagnostic Code 5284 (2009).

2.  The criteria for a disability higher than 20 percent for 
residuals of an avulsion fracture of the lateral malleolus of 
the left ankle with arthritis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5271, 5272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in October 2006, 
March 2007, and May 2009.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   


Furthermore, the October 2006 and March 2007 letters from the 
RO further advised the veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the May 2009 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his right foot 
and left ankle disabilities.  In any event, the Federal 
Circuit recently vacated the Veterans Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009).  In other words, a VCAA notice for an increased 
rating claim does not have to be individually tailored to 
each Veteran's particular facts, but rather only a generic 
notice is required.  Regardless, overall, the Board is 
satisfied that the RO provided both generic and specific VCAA 
notice as to the increased rating claims when considering all 
of the VCAA letters provided.  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board is aware that the RO did not provide the 
Veteran with all VCAA notice prior to the January 2007 rating 
determination on appeal.  But in Pelegrini II, the Court also 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Id.  
Rather, VA need only ensure the Veteran receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of 
his claims.  The Federal Circuit recently held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, VA may cure a timing of 
notice defect by taking proper remedial measures, such as 
issuing a fully compliant VCAA notice followed by a 
subsequent SOC or SSOC.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in March 2007 and May 2009, the RO again went 
back and readjudicated the claim in the most recent July 2009 
SSOC.  So each time after providing the required notice, the 
RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  Stated another way, VA's 
issuance of a SSOC in July 2009 following the remedial VCAA 
notice letters cured the timing error.  As such, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been established as any error was not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and a recent April 2009 
VA examination to rate the current severity of his 
disabilities.  The Veteran has submitted personal statements, 
a photograph, and some VA and private medical evidence, but 
he has not authorized the release of any additional private 
medical records that would be relevant to the current claims.  
The Veteran has not stated that any additional evidence 
remains outstanding.  In fact, in a January 2010 response to 
VCAA notice, he indicated he had no additional evidence to 
submit.  Therefore, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  





Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, as is the case 
here, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the disability 
has been more severe than at others, and rate it accordingly.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
September 2005) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Increased Rating for Fourth Toe of the Right Foot

The Veteran's residuals of a phalangectomy to the fourth toe 
of the right foot are rated at 10 percent (i.e., 
"moderately" disabling) under Diagnostic Code 5284, other 
foot injuries.  38 C.F.R. § 4.71a.  The rating criteria do 
not have a specific diagnostic code for this disability.  The 
disorder is, therefore, rated as analogous to "other foot 
injuries" because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to this disorder.  See 38 C.F.R. § 4.20.      

Historically, during service, the Veteran underwent excision 
of the distal portion of the proximal and middle phalanx of 
the right 4th toe in April 1966.  In other words, a partial 
amputation of the right 4th toe occurred, but there was no 
indication of metatarsal involvement in the amputation.  In a 
January 1998 rating decision, the RO granted service 
connection for this disability.  The Veteran sought an 
increased rating in September 2006.  

Under Diagnostic Code 5284, a 10 percent evaluation is 
provided for a "moderate" foot injury.  A 20 percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30 percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40 percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  



The words "moderate," "moderately severe," and "severe" are 
not defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function 
remaining other than that which would be equally well served 
by an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of balance, propulsion, etc., which could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63.   

Examples under 38 C.F.R. 4.63 which constitute loss of use of 
a foot include extremely unfavorable ankylosis of the knee, 
complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity of 3 1/2 inches or more, or 
complete paralysis of the external popliteal nerve and 
consequent footdrop.   

VA's Office of General Counsel has stated that Diagnostic 
Code 5284 is a more general diagnostic code under which a 
variety of foot injuries may be rated; that some injuries to 
the foot, such as fractures and dislocations for example, may 
limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints; and that other injuries may not 
affect range of motion.  Thus, VA's General Counsel concluded 
that, depending on the nature of the foot injury, Diagnostic 
Code 5284 may involve limitation of motion and therefore 
require consideration under 38 C.F.R. §§ 4.40, 4.45, and the 
DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In the 
present case, consideration of functional loss and DeLuca is 
warranted since the Veteran's right fourth toe disability 
involves limitation of motion.  See e.g., April 2009 VA 
examination.  

Upon review of the evidence, the overall disability picture 
supports a higher 20 percent rating for the Veteran's 
residuals of a phalangectomy to the fourth toe of the right 
foot.  38 C.F.R. § 4.7.  Specifically, the Board has reviewed 
recent VA examinations dated in October 2006 and April 2009, 
as well as an older VA examination dated in December 1999.  
The Board has also considered VA treatment records dated from 
2006 to 2009, and some private medical evidence.  The Board 
has also considered the Veteran's lay statements.  The VA 
examinations noted that the 4th right toe disability causes 
pain, aching, tenderness, abnormal wait bearing, altered 
gait, an often painful callus on the 4th right toe, very 
limited motion of the 4th right toe, a slight deformity due 
to the partial amputation, numbness, difficulty walking, and 
the requirement for creams and other medication to treat the 
disability.  

Recent VA treatment records dated throughout 2009 and the 
Veteran's lay statements also note continuing symptoms and 
treatment due to the pain.  The Veteran ambulates with a 
cane.  A scooter was recommended at one point.  See VA 
treatment record dated in August 2006.  His ability to travel 
is limited.  Most importantly, the April 2009 VA examiner 
assessed that the Veteran's functional limitations were at a 
"moderately severe" level due in part to his 4th right toe 
disability. This directly corresponds to a 20 percent rating 
under Diagnostic Code 5284.  Thus, based on the clear 
evidence of limited movement of the 4th right toe with some 
functional loss, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and the Deluca case have been considered, providing a basis 
for assigning a higher 20 percent rating under 
Diagnostic Code 5284.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

However, a rating beyond 20 percent under Diagnostic Code 
5284 is not warranted.  38 C.F.R. § 4.7.  That is, the VA 
examinations, VA treatment records, and private medical 
evidence do not meet the criteria for a "severe" foot 
injury at the 30 percent level.  These records document 
assistive topical treatment, foot inserts relieving pain 
mildly, no edema, no painful motion upon objective testing, 
no weakness, and the performance of activities of daily 
living without assistance.  The Veteran's own statements also 
provide no basis for a 30 percent rating.  Moreover, with 
respect to an even higher 40 percent rating for loss of use 
of the foot under Diagnostic Code 5284, while the Veteran's 
right 4th toe disability is significant, the medical evidence 
does not show that he has actually lost the use of the foot.  
He is able to walk and stand, albeit with limitations, and 
clearly does not suffer from loss of use of the right foot.  
The evidence demonstrates he has more function in the foot 
than would be served with an amputation stump.  See 38 C.F.R. 
§ 4.63.  There is no evidence of ankylosis from this 
disability, shortening of the right extremity, or complete 
paralysis of the external popliteal nerve and consequent 
footdrop.  Id.    
Moreover, other diagnostic codes for foot disabilities that 
provide a rating beyond 20 percent are not more appropriate 
because the evidence of record does not support their 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277 
(weak foot), Diagnostic Code 5278 (claw foot), Diagnostic 
Code 5279 (metatarsalgia), Diagnostic Code 5281 (hallux 
rigidus), and Diagnostic Code 5283 (malunion or nonunion of 
the tarsal or metatarsal bones).  Therefore, these diagnostic 
codes will not be applied.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  In 
addition, although the October 2006 and April 2009 VA 
examiners diagnosed pes planus (Diagnostic Code 5276), hallux 
valgus (Diagnostic Code 5280), and hammertoes (Diagnostic 
Code 5282), there is no evidence or allegation that any of 
these disorders are related to the Veteran's service-
connected injury.  Therefore, the Board will continue to 
evaluate the disability under Diagnostic Code 5284 since it 
provides the potential for the most favorable rating.  

The August 2008 VA examiner documented other lower extremity 
symptoms to the feet including polyneuropathy, sensory and 
vibratory loss, numbness, diminished reflexes, coldness of 
the feet, fungus, etc.  However, this symptomatology was 
attributed to possible folate and B12 deficiency, 
hypothyroidism, latent diabetes, peripheral vascular disease, 
or onychomycosis.  These disorders are nonservice-connected.  
There is no competent evidence these symptoms are related to 
either his service-connected right 4th toe or left ankle 
disabilities.  

Finally, since the Veteran's right 4th toe disability stems 
from an in-service partial amputation, the Board has 
considered whether a higher rating is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5172, amputation of toes 
other than the great toe.  Under Diagnostic Code 5172, a 
noncompensable rating is warranted for amputation of one or 
two toes, other than the great toe, without metatarsal 
involvement.  A 20 percent rating is warranted for amputation 
of one or two toes, other than the great toe, with removal of 
the metatarsal head.  38 C.F.R. § 4.71a.  In the present 
case, the evidence demonstrates that the Veteran would only 
be entitled to a noncompensable rating under this diagnostic 
code, since there is no evidence the amputation reached as 
far as the metatarsal head.  In this regard, the April 1966 
STR surgery report noted amputation to the phalanx only.  The 
December 1999 VA examiner reflected that only a small portion 
of the head of the proximal phalanx was removed.  As such, 
Diagnostic Code 5172 would not provide the Veteran with a 
compensable rating. 

In summary, resolving the benefit of the doubt in the 
Veteran's favor, the Board concludes the Veteran is entitled 
to a higher 20 percent rating, but no greater, for 
"moderately severe" residuals of a phalangectomy to the 
fourth toe of the right foot under Diagnostic Code 5284.  
38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
right 4th toe symptoms have remained fairly constant (at a 20 
percent level) throughout the course of his pending appeal, a 
staged rating is unjustifiable.  

Analysis - Increased Rating for Left Ankle

The Veteran's service-connected residuals of an avulsion 
fracture of the lateral malleolus of the left ankle with 
arthritis is rated as 20 percent disabling under Diagnostic 
Code 5271, limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.
Upon review of the evidence, there is no basis for assigning 
a rating beyond a 20 percent level for the Veteran's left 
ankle disability.  38 C.F.R. § 4.7.  In this vein, the 20 
percent rating is the maximum rating available under 
Diagnostic Code 5271 for limitation of motion.  When a 
disability is assigned the maximum rating for loss of range 
of motion, application of the factors for functional loss is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Therefore, the Veteran may only receive a higher rating under 
a different diagnostic code or on an extra-schedular basis.  
However, there is no evidence of service-connected impairment 
of the tibia and fibula (Diagnostic Code 5262).  Therefore, 
this Diagnostic Code will not be applied.  See Butts, supra.  
Additional diagnostic Codes for ankylosis of the 
subastragalar or tarsal joint (Diagnostic Code 5272), 
malunion of the os calcis or astragalus (Diagnostic Code 
5273), and astragalectomy (Diagnostic Code 5274) do not 
provide for ratings higher than 20 percent.  Moreover, the 
evidence of record does not demonstrate these particular 
diagnostic codes would apply to his service-connected 
disability.  See Butts, supra.  

As to ankylosis, it is defined as the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The April 
2009 VA examiner assessed "early" and "mild" ankylosis of 
the left ankle.  Under Diagnostic Code 5270 for ankylosis of 
the ankle, a 20 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  A 30 percent rating is assignable for ankylosis of 
the ankle in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees.  A 40 percent 
rating is assignable for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.71a.  None of the VA 
examiners documented ankylosis of the ankle in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees, or any other higher rating 
criteria.  Consequently, a higher rating above 20 percent 
under Diagnostic Code 5270 is not warranted.  Also, the 
Veteran is not entitled to separate ratings for ankylosis 
under Diagnostic Code 5270 and limitation of motion under 
Diagnostic Code 5271 as this would constitute pyramiding.  
See 38 C.F.R. § 4.14 (rating the same disability under 
various diagnoses is to be avoided).

VA X-rays dated in October 2006 also reveal left ankle 
arthritis.  Assuming that arthritis is associated with his 
service-connected injury, arthritic joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  In this respect, as the 
Veteran is already receiving a 20 percent rating under 
Diagnostic Code 5271 for limitation of motion, a diagnosis of 
arthritis could not afford him a higher rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Also, once again, 
the Veteran is not entitled to a separate and additional 
rating for his left ankle arthritis disability, as 
manifestations of a disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  
In this regard, his arthritis and service-connected 
disability have duplicative symptomatology of limitation of 
motion and functional loss, such that all his left ankle 
manifestations are already compensated by his existing 20 
percent rating under Diagnostic Code 5271.    

Accordingly, the Board concludes that the evidence does 
support a disability rating above 20 percent for the 
Veteran's left ankle disorder.  38 C.F.R. § 4.3.   

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
left ankle symptoms have remained fairly constant (at a 20 
percent level) throughout the course of his pending appeal, a 
staged rating is unjustifiable.  







Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, the rating criteria for his right foot and left 
ankle disabilities directly address occupational and social 
functioning though application of DeLuca, such that all 
possible manifestations of his disability are contemplated by 
the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-
116 (2008).  In any event, the Board finds insufficient 
evidence that the Veteran's disabilities markedly interfere 
with his ability to work, meaning above and beyond that 
contemplated by his separate schedular ratings.  Generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The December 1999 and September 2004 
VA examiners both noted no work impairment.  In fact, the 
September 2004 VA examiner indicated the Veteran was able to 
perform his work duties without difficulties until his 
retirement age as long as he was working in a job where he 
could sit, and not have to stand.  It was noted his 
retirement had nothing to do with his left ankle disability.  
The Veteran changed his story to the October 2006 and April 
2009 VA examiners, stating that his service-connected 
disabilities did cause him to retire.  The Board finds that 
the Veteran's latter, contradictory statements are not 
credible.  

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
to his service-connected disabilities, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His post-service 
evaluation and treatment for his service-connected 
disabilities has been solely on an outpatient basis, with no 
record of post-service inpatient hospitalization.   




ORDER

A higher 20 percent disability rating for residuals of a 
phalangectomy to the fourth toe of the right foot is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

A disability rating greater than 20 percent for residuals of 
an avulsion fracture of the lateral malleolus the left ankle 
with arthritis is denied.   



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


